DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were originally pending in this application prior to the amendment dated 04/27/2022.
Claims 1, 3, 10 and 12 are now amended. Claims 7-9 and 16-20 are cancelled and no new claims are added. Hence, claims 1-6 and 10-15 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 5 para 2), filed on 04/27/2022 with respect to the objections of claims 3 and 19 have been fully considered and are persuasive. The objections of claims 3 and 19 have been withdrawn. 
Applicant’s arguments (pg. 5 para 3), filed on 04/27/2022 with respect to the 112 rejections of claims 1, 9, 10, and 16 have been fully considered and are persuasive. The 112 (b) rejections of claims 1-20 have been withdrawn. 
Applicant’s arguments (pg. 6, para 1-3), filed on 04/27/2022 with respect to claims 1 and 16 have been fully considered and are persuasive. The 103 rejection of claims of 1-20 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the air chamber includes an air guide pipe extending along an inner lower surface of the air chamber within the air inlet hole” in pg. 3 lines 1-2. From the Applicant’s disclosure (Fig. 6-7), the air guide pipe 158 seems to be stemming from the air inlet hole 146 i.e. appears to be adjacent to and not within the air inlet hole. Also, it is unclear (based on sentence phrasing) if the Applicant meant to convey that it is the lower surface of the air chamber that is within the air inlet hole, and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner believes that this language could read “wherein the air chamber includes an air guide pipe extending along an inner lower surface of the air chamber, adjacent to the air inlet hole”. 
Claim 1 recites the limitation “wherein the air inlet hole is provided between the air chamber and the air pulverizing pipe”. From the Applicant’s disclosure (Fig.7), it appears that air inlet hole 146 is provided between the air chamber 150 and the second pipe 130 of the air pulverizing pipe 110. Since the air pulverizing pipe includes the first and the second pipe, it is critical to make the structure clear with regards to which section of the air pulverizing pipe (first or second pipe) includes the air inlet hole 146. However, this clarity is not reflected in the claim language and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.  The Examiner believes that this language could read “wherein the air inlet hole is provided between the air chamber and the second pipe of the air pulverizing pipe”
Claims 2-6 and 10-15 are rejected as containing the same indefiniteness issues as above in base claim 1, from which these depend.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 and 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the closest prior art, Lee et al. (WO-2018026221-A1), NPL-1 and Nakatake (NPL-2) neither teach nor fairly suggest that the air chamber includes an air guide pipe extending along an inner lower surface of the air chamber within/adjacent the air inlet hole and that the air inlet hole is provided between the air chamber and the air pulverizing pipe.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711